Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 1 of 17 Page ID #:341




    1
                                                                          JS-6
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   FRANCISCO SCHILLER, on behalf of       Case No. 5:20-cv-02662-JWH-(KKx)
          himself and all other
   12     similarly-situated employees,
                                               ORDER GRANTING PLAINTIFF’S
   13               Plaintiff,                 MOTION TO REMAND [ECF
                                               No. 11]
   14         v.
   15   ASHLEY DISTRIBUTION
          SERVICES, LTD.; and
   16   DOES 1 through 10, Inclusive,
   17               Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 2 of 17 Page ID #:342




    1         Before the Court is the Motion of Plaintiff Francisco Schiller to remand
    2   this action to the San Bernardino County Superior Court pursuant to 28 U.S.C.
    3   § 1447.1 The Court finds this matter appropriate for resolution without a
    4   hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After considering the papers filed in
    5   support and in opposition,2 the Court GRANTS Schiller’s Motion, for the
    6   reasons explained below.
    7                                 I. BACKGROUND
    8         On July 23, 2020, Schiller, individually and purportedly on behalf of all
    9   others similarly situated, filed his Complaint commencing this action in the
   10   Superior Court of the State of California for the County of San Bernardino.3
   11   Schiller asserts seven claims for relief in his Complaint: (1) Failure to Pay
   12   Minimum, Regular, and Overtime Wages (the “Unpaid Wage Claim”);
   13   (2) Failure to Provide Meal Periods or Compensation in Lieu Thereof (the
   14   “Meal Period Claim”); (3) Failure to Provide Rest Periods or Compensation in
   15   Lieu Thereof (the “Rest Period Claim”); (4) Failure to Provide Accurate
   16   Itemized Wage Statements (the “Wage Statement Claim”); (5) Failure to
   17   Timely Pay Wages Due Upon Separation of Employment (the “Waiting Time
   18   Penalty Claim”); (6) Failure to Reimburse Business-Related Expenses (the
   19   “Business Expense Claim”); and (7) Violation of the Unfair Competition Law,
  20    Cal. Bus. & Prof. Code §§ 17200, et seq.4
   21
   22
        1
   23         Pl.’s Mot. to Remand to State Court [ECF No. 11] (the “Motion”).
        2
              The Court considered the following papers in connection with the
  24    Motion: (1) Defs.’ Notice of Removal of Civil Action (including its
        attachments) (the “Removal Notice”) [ECF No. 1]; (2) Pl.’s Compl. (the
   25   “Complaint”) [ECF No. 1-3]; (3) the Motion (including its attachments);
        (4) Defs.’ Opp’n to the Motion (including its attachments) (the “Opposition”)
   26   [ECF No. 12]; and (5) Pl.’s Reply in Supp. of the Motion (the “Reply”) [ECF
        No. 13].
   27   3
              See generally Complaint.
   28   4
              See generally id.

                                                -2-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 3 of 17 Page ID #:343




    1         Defendant Ashley Distribution Services, Ltd. filed its Answer to
    2   Schiller’s Complaint in the Superior Court on December 28, 2020.5 On
    3   December 29, 2020, Ashley removed the action to this Court pursuant to
    4   28 U.S.C. § 1441, asserting jurisdiction under the Class Action Fairness Act
    5   (“CAFA”), 28 U.S.C. § 1332(d).6
    6         On February 1, 2021, Schiller filed the instant Motion to Remand. Ashley
    7   timely filed its Opposition on February 19, 2021, and Schiller timely filed his
    8   Reply on February 26, 2021.
    9                              II. LEGAL STANDARD
   10         Federal courts are courts of limited jurisdiction. Accordingly, “[t]hey
   11   possess only that power authorized by Constitution and statute.” Kokkonen v.
   12   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). In every federal case, the
   13   basis for federal jurisdiction must appear affirmatively from the record. See
   14   DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006). “The right of
   15   removal is entirely a creature of statute and a suit commenced in a state court
   16   must remain there until cause is shown for its transfer under some act of
   17   Congress.” Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002) (internal
   18   quotation marks omitted). Where Congress has acted to create a right of
   19   removal, those statutes, unless otherwise stated, are strictly construed against
  20    removal jurisdiction. See id. Unless otherwise expressly provided by Congress,
   21   “any civil action brought in a State court of which the district courts of the
   22   United States have original jurisdiction, may be removed by the defendant or the
   23   defendants, to the district court.” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724
  24    F.3d 1249, 1252 (9th Cir. 2013) (internal quotation marks omitted).
   25
   26
   27   5
              See generally Defs.’ Answer (the “Answer”) [ECF No. 1-1, Ex. G].
   28   6
              See Removal Notice.

                                                -3-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 4 of 17 Page ID #:344




    1         To remove an action to federal court under 28 U.S.C. § 1441(a), the
    2   removing defendant “must demonstrate that original subject-matter jurisdiction
    3   lies in the federal courts.” Syngenta, 537 U.S. at 33. In other words, the
    4   removing defendant bears the burden of establishing that removal is proper. See
    5   Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (noting
    6   the “longstanding, near-canonical rule that the burden on removal rests with the
    7   removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)
    8   (“The strong presumption against removal jurisdiction means that the
    9   defendant always has the burden of establishing that removal is proper.”
   10   (quotation marks omitted)). Any doubts regarding the existence of subject
   11   matter jurisdiction must be resolved in favor of remand. See id. (“Federal
   12   jurisdiction must be rejected if there is any doubt as to the right of removal in the
   13   first instance.”).
   14                                  III. DISCUSSION
   15         Ashley removed the action to this Court pursuant to 28 U.S.C. § 1441,
   16   asserting jurisdiction under the CAFA. Therefore, Ashley bears the burden of
   17   establishing that this Court has original subject matter jurisdiction over the
   18   action.
   19   A.    Legal Standard Under the CAFA
  20          Under the CAFA, the Court has “original jurisdiction of any civil action
   21   in which the matter in controversy exceeds the sum or value of $5,000,000,
   22   exclusive of interest and costs, and is a class action in which” there is minimal
   23   diversity. 28 U.S.C. § 1332(d)(2). To remove a case to federal court under the
  24    CAFA, the defendant must demonstrate that the amount in controversy exceeds
   25   $5 million, exclusive of interest and costs. Id. The general rule is that a
   26   removing defendant’s well-pleaded amount in controversy allegations “should
   27   be accepted when not contested by the plaintiff or questioned by the court.”
   28   Dart Cherokee, 574 U.S. at 87; see also Ibarra v. Manheim Invs., Inc., 775 F.3d

                                                 -4-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 5 of 17 Page ID #:345




    1   1193, 1197 (9th Cir. 2015) (in evaluating the amount in controversy, the court
    2   first looks to the complaint).
    3         However, where, as here, the plaintiff challenges the removing
    4   defendant’s jurisdictional allegation, under 28 U.S.C. § 1446(c)(2)(B),
    5   “removal . . . is proper on the basis of an amount in controversy asserted” by the
    6   defendant only “if the district court finds, by the preponderance of the evidence,
    7   that the amount in controversy exceeds” the jurisdictional threshold. Dart
    8   Cherokee, 574 U.S. at 88. “In such a case, both sides submit proof and the court
    9   decides . . . whether the amount-in-controversy requirement has been satisfied.”
   10   Id. The preponderance of the evidence standard means that the “defendant
   11   must provide evidence establishing that it is ‘more likely than not’ that the
   12   amount in controversy” meets or exceeds the jurisdictional threshold. Sanchez
   13   v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996) (emphasis added).
   14   The defendant must set forth the underlying facts supporting its assertion that
   15   the amount in controversy exceeds the statutory minimum. Gaus, 980 F.2d at
   16   567. In addition to the contents of the notice of removal, the Court may
   17   consider “summary-judgment-type evidence relevant to the amount in
   18   controversy at the time of removal,” such as affidavits or declarations. Ibarra,
   19   775 F.3d at 1197; Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).
  20    There is no presumption against removal jurisdiction in CAFA cases. Dart
   21   Cherokee, 574 U.S. at 89.
   22         Here, as a threshold matter, the parties agree that there is minimal
   23   diversity, as required by the CAFA.7 See 28 U.S.C. § 1332(d)(2). The only
  24    jurisdictional dispute is with respect to the amount in controversy requirement
   25   under the CAFA.
   26
   27
   28   7
              See Removal Notice ¶¶ 19–22; Motion 2:6 n.2.

                                                 -5-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 6 of 17 Page ID #:346




    1   B.    Amount in Controversy
    2         Schiller challenges Ashley’s invocation of CAFA jurisdiction on the
    3   ground that Ashley has not satisfied the amount in controversy requirement.8 In
    4   addition to the calculation of the amount in controversy in its Notice of
    5   Removal, Ashley also provides a “conservative” and a “most conservative”
    6   model of the amounts in controversy.9
    7         In calculating the amounts in controversy, Ashley defined the Class
    8   Period as August 24, 2018, to the present.10 Based upon Ashley’s payroll data
    9   and timekeeping records, at the time of removal, there were approximately 343
   10   non-exempt employees in California who worked more than 21,409 workweeks
   11   during the Class Period.11 Based upon updated data for the period between
   12   August 24, 2018, through February 21, 2021, there were approximately 363
   13   non-exempt employees in California who worked 22,576 workweeks.12 Ashley’s
   14   original calculation of the amount in controversy utilized a “conservative hourly
   15   pay rate based on the current minimum wage of $13.00 per hour . . . .”13 In
   16   calculating the updated “Conservative” and “Most Conservative” models of
   17   the amount in controversy, Ashley utilized the average rate of pay for all
   18   employees, which it calculated as $19.44 per hour.14
   19
        8
               See generally Motion.
  20    9
               See Opposition 19:3–23 (the “more conservative” and “most
   21   conservative” amounts in controversy include an adjustment in the average
        hourly range from $13.00 per hour (minimum wage) in the original calculation to
   22   $19.44 per hour which is the average hourly rate for all employees); see also
        Suppl. Decl. of Devin Rauchwerger in Supp. of the Removal Notice (the
   23   “Suppl. Rauchwerger Decl.”) [ECF No. 12-3] ¶¶ 4 & 5.
        10
               See Removal Notice ¶ 31; see also Opposition 15:16–16:16. For the purpose
  24    of the instant Motion, Schiller accepts as true that the Class Period begins on
        August 24, 2018. Motion 3:25 n.3.
   25   11
               See Removal Notice ¶ 32; Decl. of Devin Rauchwerger in Supp. of the
   26   Removal Notice (the “Rauchwerger Decl.”) [ECF No. 1-1] ¶¶ 15& 16).
        12
               See Suppl. Rauchwerger Decl. ¶ 4; Opposition 15:16–16:16.
   27   13
               Removal Notice ¶ 32 (citing Rauchwerger Decl. ¶ 16).
   28   14
               See Suppl. Rauchwerger Decl. ¶ 5; Opposition 16:9–15.

                                                -6-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 7 of 17 Page ID #:347




    1         According to each of Ashley’s models, the potential amounts in
    2   controversy are as follows:15
    3    Claim for Relief (Original Model)                   Amount in Controversy
    4    Unpaid Wage Claim (assuming 3 hours/week)           $1,252,42716
    5    Meal Period Claim (assuming 5 violations/week)      $1,391,58517
    6    Rest Period Claim (assuming 5 violations/week)      $1,391, 58518
    7    Wage Statement Claim                                $898,05019
    8    Waiting Time Penalty Claim                          $443,04020
    9    Business Expense Claim ($7.50 rate)                 $160,56721
   10    TOTAL                                               $5,537,254
   11
   12    Claim for Relief (Conservative Model)               Amount in Controversy
   13    Unpaid Wage Claim (assuming 2 hours/week)           $1,316,63222
   14    Meal Period Claim (assuming 3 violations/week)      $1,316,63223
   15
   16
   17
        15
               In an abundance of caution, Ashley also includes a calculation of the
   18   amount in controversy with respect to Schiller’s claims for attorneys’ fees. The
        Court will address the amount in controversy for Schiller’s claims for attorneys’
   19   fees after addressing each of the individual claims.
        16
  20           Calculated as $19.50 [overtime rate] x 3 hours per week x 21,409
        workweeks. Rauchwerger Decl. ¶ 17.
   21   17
               Calculated as $13.00 [one hour of pay] x 5 days per week x 21,409
        workweeks. Rauchwerger Decl. ¶ 18.
   22   18
               Calculated as $13.00 [one hour of pay] x 5 days per week x 21,409
   23   workweeks. Rauchwerger Decl. ¶ 19.
        19
               See Removal Notice ¶¶ 39 & 40 (citing Rauchwerger Decl. ¶ 20).
  24    20
               Calculated as $13.00 x 8 hours per day x 30 days x 142 class members.
   25   Rauchwerger Decl. ¶ 21.
        21
               Calculated as 21,409 pay periods x $7.50 per pay period. Id. at ¶ 22.
   26   22
               Calculated as $29.16 [overtime rate] x 2 hours per week x 22,576
   27   workweeks. Suppl. Rauchwerger Decl. ¶ 6.
        23
               Calculated as $19.44 [one hour of pay] x 3 days per week x 22,576
   28   workweeks. Id. at ¶ 8.

                                               -7-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 8 of 17 Page ID #:348




    1    Rest Period Claim (assuming 3 violations/ week)     $1,316, 63224
    2    Wage Statement Claim                                $1,088,35025
    3    Waiting Time Penalty Claim                          $681,17726
    4    Business Expense Claim ($5.00 rate)                 $112,88027
    5    TOTAL                                               $5,832,303
    6
    7    Claim for Relief (Most Conservative Model)          Amount in Controversy
    8    Unpaid Wage Claim (assuming 1.5 hours/week)         $987,47428
    9    Meal Period Claim (assuming 2 violations/ week)     $877,75429
   10    Rest Period Claim (assuming 3 violations/ week)     $1,316, 63230
   11    Wage Statement Claim                                $1,088,35031
   12    Waiting Time Penalty Claim                          $681,17732
   13    Business Expense Claim ($5.00 rate)                 $112,88033
   14
         TOTAL                                               $5,064,267
   15
   16
   17
   18   24
               Calculated as $19.44 [one hour of pay] x 3 days per week x 22,576
   19   workweeks. Id. at ¶ 10.
        25
               Id. at ¶ 11.
  20    26
               Calculated as $19.44 x 8 hours per day x 30 days x 146 class members. Id.
   21   at ¶ 12.
        27
               Calculated as 22,576 pay periods x $5.00 per pay period. Id. at ¶ 13.
   22   28
               Calculated as $29.16 [overtime rate] x 1.5 hours per week x 22,576
   23   workweeks. Id. at ¶ 7.
        29
               Calculated as $19.44 [one hour of pay] x 2 days per week x 22,576
  24    workweeks. Id. at ¶ 9.
        30
   25          Calculated as $19.44 [one hour of pay] x 3 days per week x 22,576
        workweeks. See id. at ¶ 10.
   26   31
               Id. at ¶ 11.
        32
   27          Calculated as $19.44 x 8 hours per day x 30 days x 146 class members. Id.
        at ¶ 12.
   28   33
               Calculated as 22,576 pay periods x $5.00 per pay period. Id. at ¶ 13.

                                               -8-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 9 of 17 Page ID #:349




    1         Schiller contends that Ashley has not shown, by a preponderance of
    2   evidence, that the amount in controversy meets or exceeds the $5 million
    3   threshold. In this regard, Schiller objects to Ashley’s assumptions regarding
    4   violation rates for the Unpaid Wages claim and the Meal and Rest Period Claim
    5   and to the reimbursement rate that Ashley utilized to calculate the amount in
    6   controversy for the Unreimbursed Business Expense Claim.34 Schiller does not,
    7   however, challenge Ashley’s calculation of the amount in controversy with
    8   respect to the other claims.
    9         1.     The Uncontested Claims
   10         Schiller does not contest Ashley’s calculation of the amount in
   11   controversy for the Wage Statement Claim or the Waiting Time Penalty
   12   Claim.35 Accordingly, the Court finds that Ashley’s assumptions in calculating
   13   the amount in controversy for these claims are reasonable. For the purpose of
   14   this analysis, the Court will adopt the most up to date amount in controversy
   15   calculation for each of these claims, proffered by Ashley in its Opposition:36 the
   16   amount in controversy for the Wage Statement Claim is $1,088,350;37 and the
   17   amount in controversy for the Waiting Time Penalty Claim is $681,177.38
   18         2.     The Unpaid Wage Claim
   19         In support of his Unpaid Wage Claim, Schiller alleges, in pertinent part,
  20    that Ashley failed to pay “minimum, regular, and overtime wages for all hours
   21   worked in excess of 8 hours per day and/or 40 hours per week.”39 Schiller
   22
        34
   23          See Motion at 4:9–8:8 & 9:4–23; Reply 2:22–6:15.
        35
               See Motion 8:9–9:3.
  24    36
               The Court adopts the updated calculations because Schiller did not
   25   contest the reasonableness of Ashley’s original assumptions. The updated
        figures are based upon the same uncontested assumptions, with updated data
   26   inputs. See Opposition 18:1–20.
        37
               Id. at 19:9.
   27   38
               Id. at 19:10.
   28   39
               Complaint ¶ 51.

                                                -9-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 10 of 17 Page ID #:350




    1   specifically alleges that, among other things, he and the putative class members
    2   (the “PCMs”) were not paid for their time spent undergoing daily medical
    3   checks or their time spent receiving and responding to work related phone calls
    4   and text messages while off-the-clock.40 Schiller also alleges that Ashley failed
    5   to incorporate non-discretionary bonuses for the purpose of calculating overtime
    6   pay and that Schiller and other PCMs were “sometimes required” to remain
    7   under Ashley’s control during meal and rest periods without being paid any
    8   compensation.41 Elsewhere in his Complaint, Schiller alleges that he and the
    9   PCMs “regularly worked shifts of more than 10 hours per day.”42
   10         Based upon these allegations, in its original calculation of the amount in
   11   controversy for the Unpaid Wage Claim, Ashley assumed that each PCM
   12   worked three unpaid overtime hours every week. In its Conservative model,
   13   Ashley assumed that each PCM worked two hours of unpaid overtime, and in its
   14   Most Conservative model, Ashley assumed that each PCM worked 1.5 hours of
   15   unpaid overtime.43 Schiller contends that Ashley does not adequately explain
   16   the basis for its assumptions.44 Among other deficiencies, Schiller argues that
   17   Ashley does not provide any data about the PCMs’ average hours worked per
   18   day or any data regarding the average days worked per week.45
   19         The Court agrees with Schiller that without information such as the
   20   PCMs’ average hours worked per day and the average days worked per week,
   21   there is no evidentiary support for Ashley’s assumptions regarding the Unpaid
   22   Wage Claim. This Court addressed a similar issue in Vasquez v. RSI Home
   23
   24   40
              Id.
   25   41
              Id.
        42
   26         Id. at ¶ 61.
        43
              See Opposition 16:17–17:9.
   27   44
              See Motion 4:9–7:3; Reply 2:22–4:24.
   28   45
              See Motion 5:21–6:16; Reply 2:22–4:24.

                                               -10-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 11 of 17 Page ID #:351




    1   Products, Inc., 2020 WL 6778772 (C.D. Cal. Nov. 12, 2020). In that case, the
    2   defendant’s calculation of the amount in controversy for the unpaid wage claim
    3   was based upon an assumption of 30 minutes of unpaid overtime per workweek
    4   (six minutes of unpaid overtime per day). See id. at *6–7. That assumption was
    5   based, in part, upon evidence that the class members worked an average of 8.61
    6   hours per workday. See id. at *6. Based upon that evidence, and in conjunction
    7   with the universal violation rate alleged by the plaintiff, this Court determined
    8   that the assumption of 30 minutes of unpaid overtime per week was reasonable.
    9   See id. at *6–7.
   10          In contrast, here, Ashley did not calculate the average number of hours
   11   worked per workweek or the average number of days worked per week.46 The
   12   sole basis for Ashley’s assumption is Schiller’s allegation that Ashley failed to
   13   pay wages for “all hours” worked in eight hours per day or 40 hours per week
   14   and the allegation that the PCMs “regularly” worked shifts longer than 10 hours
   15   per day.47 In the absence of additional data, however, the Court cannot find that
   16   Ashley’s assumptions are reasonable—even its more conservative assumptions.
   17   Assuming for the purpose of this analysis that 30 minutes of unpaid overtime per
   18   week would be reasonable in this case, see id. at *6–7, even though there is no
   19   evidentiary support for any such conclusion,48 the amount in controversy for the
   20   Unpaid Wage Claim would be $329,158.08.49
   21
   22   46
              See Removal Notice ¶ 34 (assuming three hours of unpaid overtime based
   23   upon employment data that 343 PCMs worked 21,409 workweeks during the
        Class Period).
   24   47
              See Opposition 8:6–11.
        48
   25         Other district courts have declined to credit calculations of the amount in
        controversy where those calculations were based upon unreasonable
   26   assumptions. See Allen v. Utiliquest, LLC, 2013 WL 4033673, at *11–12
        (N.D. Cal. July 26, 2013); Martinez v. Morgan Stanley, 2010 WL 3123175, at *5
   27   (S.D. Cal. Aug. 9, 2010).
        49
              Calculated as $29.16 [$19.44 x 1.5 (overtime rate)] x 0.5 hours per week x
   28   22,576 workweeks.

                                                -11-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 12 of 17 Page ID #:352




    1         3.      The Meal and Rest Period Claims
    2         The assumptions underlying Ashley’s calculation of the amount in
    3   controversy for the Meal and Rest Period Claims similarly lack evidentiary
    4   support. As a general matter, Schiller alleges that he and the PCMs were “not
    5   regularly provided duty-free 30-minute meal periods for shift of five hours or
    6   more.”50 In support of his Meal Period Claim specifically, Schiller alleges that
    7   he and the PCMs were “not provided with legally compliant, off-duty meal
    8   periods,”51 including the legally required 30 minute first meal period after five
    9   hours of work,52 and the required 30 minute second meal period for shifts longer
   10   than 10 hours.53 Regarding the latter, Schiller avers that he and the PCMs
   11   “regularly worked shifts of more than 10 hours per day” without being provided
   12   the second meal period.54 In support of his Rest Period Claim, Schiller alleges
   13   that he and the PCMs were not provided with compliant duty-free rest periods
   14   of at least 10 minutes for every four hours worked55 and that PCMs were often
   15   “unable to take duty-free rest periods due to the demands of their job.”56
   16   Schiller additionally alleges that Ashley failed to provide a third 10 minute rest
   17   period for shifts of 10 hours or more and failed to pay the PCMs one hour of pay
   18   at the regular rate of pay for days on which the third rest period was not
   19   provided.57
   20         Based upon these allegations, in its original amount in controversy
   21   calculation, Ashley assumes five meal and five rest period violations per week; in
   22
        50
   23         Complaint ¶ 14.
        51
              Id. at ¶ 61.
   24   52
              See id. at ¶¶ 14 & 62.
   25   53
              See id. at ¶ 61.
        54
   26         Id.
        55
              See id. at ¶¶ 72 & 73.
   27   56
              Id. at ¶ 72.
   28   57
              Id. at ¶ 74.

                                                -12-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 13 of 17 Page ID #:353




    1   other words, Ashley’s original calculation assumes a 100% violation rate during
    2   each workweek.58 In its Conservative Model, Ashley assumes three meal and
    3   three rest per period violations per workweek,59 and in its Most Conservative
    4   Model, Ashley assumes two meal period violations60 and three rest period
    5   violations per week.61
    6         Ashley does not, however, provide any evidentiary support for its
    7   assumptions, such as the average number of hours worked per week or the
    8   average days worked per week. Instead, Ashley’s assumptions are based solely
    9   upon the breadth of Schiller’s allegations regarding the meal and rest period
   10   violations.62 Although Schiller’s general allegations regarding the first meal
   11   period, which contain the conditional language of “not regularly,” seem to
   12   contradict the later unconditioned allegations in support of the Meal Period
   13   Claim, the Court cannot simply ignore the conditional allegations, because those
   14   allegations still inform the analysis of whether Ashley’s assumptions are
   15   reasonable. See Salter v. Quality Carriers, Inc., 974 F.3d 959, 962, 965 (9th Cir.
   16   2020) (“plausible [jurisdictional] allegations” necessarily rely on “reasonable
   17   assumptions,” based upon the well-pleaded allegations of the complaint). With
   18   that in mind, Schiller’s allegations regarding the first meal period can fairly be
   19   read as alleging a conditional violation rate.63 Schiller’s allegations with respect
   20   to the second rest period are similarly conditional to the extent that the PCMs
   21   “regularly,” but not always, worked shifts of 10 hours our more without being
   22   provided a second meal period.64 In this context, the term “regularly” means
   23
        58
              See Removal Notice ¶¶ 35 & 36; Rauchwerger Decl. ¶ 18.
   24   59
              Opposition 17:11–14 & 17:22–24.
   25   60
              Id. at 17:16–19.
        61
   26         Id. at 17:22–24; see also id. at 19:18.
        62
              See Removal Notice ¶¶ 35 & 36.
   27   63
              See Complaint ¶¶ 14, 61, & 62.
   28   64
              See id. at ¶ 63.

                                                -13-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 14 of 17 Page ID #:354




    1   “at the same time each day, week, month, etc. and usually fairly often.”
    2   Schiller’s allegations with respect to the Rest Period Claim do not contain any
    3   qualifying language;65 therefore, those allegations can fairly be read as alleging a
    4   universal violation rate.
    5         In Vasquez, the plaintiff alleged a universal violation rate with respect to
    6   each of his claims, and this Court determined that the assumption of one meal
    7   period and one rest period violation per week was reasonable. See Vasquez, 2020
    8   WL 6778772, at *7–8. District courts addressing similar allegations of a
    9   universal violation rate have likewise held that an assumption of one meal and
   10   rest period violation per week is reasonable. See, e.g., Nunes v. Home Depot
   11   U.S.A., Inc., 2019 WL 4316903, at *2–3 (C.D. Cal. Sept. 12, 2019) (the
   12   defendant’s assumption of one meal and rest period violation per week was
   13   reasonable); Salazar v. PODS Enters, LLC, 2019 WL 2023726, at *2–3
   14   (C.D. Cal. May 8, 2019) (20% violation rate was reasonable where plaintiff
   15   alleged that he and the PCMs were only “occasionally authorized” to take their
   16   meal and rest breaks). Reinforcing this point, other district courts have rejected
   17   assumptions of, for example, five violations per week based solely upon the
   18   wording of the complaint, reasoning that it is equally plausible that employees
   19   “regularly” experienced only one violation per week. See Barbosa v. Transp.
   20   Drivers, Inc., No. CV 15-08705 RGK (KS), 2016 U.S. Dist. LEXIS 61936, at *5–
   21   6 (C.D. Cal. May 9, 2016) (rejecting defendant’s assumption of five meal and
   22   rest period violations per week where the plaintiff alleged that the PCMs were
   23   “regularly” and “consistently” deprived of breaks, explaining that the
   24   defendant failed “to prove by a preponderance of the evidence why ‘regular’ or
   25   ‘consistent’ violations” supported the defendant’s assumptions); Moreno v.
   26
   27
   28   65
              See id. at ¶¶ 72 & 73.

                                                -14-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 15 of 17 Page ID #:355




    1   Ignite Rest. Grp., 2014 WL 1154063, at *11–12 (N.D. Cal. Mar. 20, 2014) (to
    2   similar effect).
    3          Therefore, here, in the absence of additional evidentiary support—such as
    4   the average number of hours and days worked per workweek, which would at
    5   least provide a baseline for assessing how many meal and rest periods employees
    6   were entitled to on average—the Court finds that Ashley’s assumptions are
    7   unreasonable. See Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754, 771– 72
    8   (11th Cir. 2010) (“when a removing defendant makes specific factual allegations
    9   establishing jurisdiction and can support them . . . with evidence combined with
   10   reasonable deductions, reasonable inferences, or other reasonable
   11   extrapolations[,][t]hat kind of reasoning is not akin to conjecture, speculation, or
   12   star gazing”), cited with approval in Ibarra, 775 F.3d at 1197. Instead, as in
   13   Vasquez, the Court finds that an assumption of one meal period violation and
   14   one rest period violation per week would be reasonable in view of Schiller’s
   15   allegations. With that assumption in place, the total amount in controversy for
   16   Schiller’s Meal and Rest Period Claims is $877,754.88.66
   17          4.     The Business Expense Claim and Attorneys’ Fees Claims
   18          With respect to Ashley’s calculation of the amount in controversy for
   19   Shiller’s Business Expense Claim, Schiller objects to Ashley’s assumption that
   20   each PCM should have received a stipend of $7.50 (or $30 per month) for
   21   business expenses.67 The Court declines to make any finding with respect to this
   22   assumption because, as explained below, even if Ashley’s assumption is credited
   23   as reasonable and the amount is calculated based upon the updated employment
   24
   25
   26   66
              Meal Period Claim: calculated as $19.44 [one hour of pay] x 1 day per
   27   week x 22,576 workweeks = $438,877.44); Rest Period Claim ($19.44 [one hour
        of pay] x 1 day per week x 22,576 workweeks.
   28   67
              See Motion 9:4–23.

                                                 -15-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 16 of 17 Page ID #:356




    1   data,68 Ashley still cannot meet the amount in controversy requirement under
    2   the CAFA. Similarly, in view of the Court’s findings with respect to the amount
    3   in controversy for the underlying claims, even if the Court factors in attorneys’
    4   fees (which are included in the calculation below), Ashley still cannot meet the
    5   amount in controversy requirement.
    6         5.     Final Calculation of the Amount in Controversy
    7         In view of the foregoing, the Court calculates the total amount in
    8   controversy as follows:
    9    Claim for Relief                                     Amount in Controversy
   10    Unpaid Wage Claim (assuming 0.5 hours/week)          $329,158.0869
   11    Meal Period Claim (assuming 1 violation/week)        $438,877.4470
   12    Rest Period Claim (assuming 1 violation/week)        $438,877.4471
   13    Wage Statement Claim                                 $1,088,35072
   14    Waiting Time Penalty Claim                           $681,17773
   15    Business Expense Claim ($7.50 rate)                  $169,32074
   16    TOTAL                                                $3,145,759.96
   17    Attorneys’ Fees Claims                               $825,00075
   18
        68
   19         Calculated as 22,576 workweeks x $7.50 expense stipend = $169,320). See
        Rauchwerger Decl. ¶ 22; Suppl. Rauchwerger Decl. ¶ 13.
   20   69
              Calculated as $29.16 [$19.44 x 1.5 (overtime rate)] x 0.5 hours per week x
        22,576 workweeks.
   21   70
              Calculated as $19.44 [one hour of pay] x 1 day per week x 22,576
   22   workweeks.
        71
              Calculated as $19.44 [one hour of pay] x 1 day per week x 22,576
   23   workweeks.
        72
   24         Suppl. Rauchwerger Decl. ¶ 11.
        73
              Id. at ¶ 12.
   25   74
              Calculated as 22,576 workweeks x $7.50 expense stipend = $169,320. See
   26   Rauchwerger Decl. ¶ 22; Suppl. Rauchwerger Decl. ¶ 13.
        75
              Calculated as 1,500 hours x $550 hourly rate. See Opposition 21:20–22:8.
   27   Alternatively, using the percentage-of-the-fund method with a generous rate of
        25%, the calculation of attorneys’ fees would be: $3,145,759.96 x 0.25 =
   28   $786,439.75.

                                               -16-
Case 5:20-cv-02662-JWH-KK Document 18 Filed 04/06/21 Page 17 of 17 Page ID #:357




    1    TOTAL (including attorneys’ fees)                   $3,970,759.96
    2         Therefore, the Court concludes that Ashley has not shown by a
    3   preponderance of the evidence that the amount in controversy meets or exceeds
    4   the $5 million threshold under the CAFA.
    5                                IV. CONCLUSION
    6         Based on the foregoing, Plaintiff Francisco Schiller’s instant Motion to
    7   Remand is GRANTED in its entirety. This action is REMANDED to the San
    8   Bernardino County Superior Court.
    9         IT IS SO ORDERED.
   10
   11   Dated: April 6, 2021
                                              John W. Holcomb
   12                                         UNITED STATES DISTRICT JUDGE
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              -17-
